UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 240.13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO 240.13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. )* ROBERTSON GLOBAL HEALTH SOLUTIONS CORPORATION (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) (CUSIP Number) September 28, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 6 CUSIP NO. 770 13G Page 2 of 6 1 Names of Reporting Persons JAMES A. BARNES 2 Check the Appropriate Box If a Member of a Group (See Instructions) (a)¨ (b)¨ 3 SEC Use Only 4 Citizenship or Place of Organization UNITED STATES Numberof Shares Beneficially OwnedBy Each Reporting Person With 5Sole Voting Power 7,000 1 6Shared Voting Power 706,800 2 7Sole Dispositive Power 8Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) ¨ 11 Percent of Class Represented By Amount in Row (9) 5.7% 3 12 Type of Reporting Person (See Instructions) IN 1 Consists of stock options exercisable within 60 days. 2 Includes (i) 205,750 shares of common stock and warrants exercisable for 125,900 shares of common stock held by the Palermo Trust (“Family Trust”) of which Mr. Barnes is a Trustee (ii) 274,650 shares of common stock and warrants exercisable for 75,000 shares of common stock held by the Sunrise Management, Inc. Profit Sharing Plan of which Mr. Barnes is a Trustee, and (iii) 25,500 shares of common stock held by Sunrise Capital, Inc. of which Mr. Barnes is an officer and director. 3Percentage computed based on shares reported on Issuer’s latest report on Form 10-Q. CUSIP NO. 770 13G Page3 of 6 1 Names of Reporting Persons TAKAKO BARNES 2 Check the Appropriate Box If a Member of a Group (See Instructions) (a)¨ (b)¨ 3 SEC Use Only 4 Citizenship or Place of Organization JAPAN Numberof Shares Beneficially OwnedBy Each Reporting Person With 5Sole Voting Power -0- 6Shared Voting Power 706,800 4 7Sole Dispositive Power -0- 8Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) ¨ 11 Percent of Class Represented By Amount in Row (9) 5.6% 12 Type of Reporting Person (See Instructions) IN 4Includes (i) 205,750 shares of common stock and warrants exercisable for 125,900 shares of common stock held by the Palermo Trust (“Family Trust”) of which Ms. Barnes is a Trustee (ii) 274,650 shares of common stock and warrants exercisable for 75,000 shares of common stock held by the Sunrise Management, Inc. Profit Sharing Plan of which Ms. Barnes is a Trustee, and (iii) 25,500 shares of common stock held by Sunrise Capital, Inc. of which Ms. Barnes is an officer and director. CUSIP NO. 770 13G Page4 of 6 ITEM 1(a). NAME OF ISSUER: Robertson Global Health Solutions Corporation ITEM 1(b.) ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICES: 4215 Fashion Square Blvd., Suite 3 Saginaw, Michigan 48603 ITEM 2(a). NAME OF PERSONS FILING: (a) JAMES A. BARNES AND (b) TAKAKO BARNES ITEM 2(b). ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE: 8, NEVADA 89117 ITEM 2(c). CITIZENSHIP: (a) United States (b) Japan ITEM 2(d). TITLE OF CLASS OF SECURITIES: Common Stock ITEM 2(e). CUSIP NUMBER: ITEM 3. IF THIS STATEMENT IS FILED PURSUANT TO RULES 13D-1(B), OR 13D-2(B) OR (C), CHECK WHETHER THE PERSON FILING IS A: (a) o Broker or dealer registered under Section 15 of the Exchange Act; (b) o Bank as defined in Section 3(a)(6) of the Exchange Act; (c) o Insurance company as defined in Section 3(a)(19) of the Exchange Act; (d) o Investment company registered under Section 8 of the Investment Company Act; (e) o An investment adviser in accordance with Rule 13d-1(b)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with Rule 13d-1(b)(ii)(G) (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) o A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act; (j) o A non-U.S. institution in accordance with Rule 13d1(b)(1)(ii)(J); (k) o Group, in accordance with Rule 13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with Rule 13d1(b)(1)(ii)(J), please specify the type of institution: CUSIP NO. 770 13G Page 5 of 6 ITEM 4. OWNERSHIP See Items 5 through 9 and 11 on the cover page for the respective filer. Instruction: For computations regarding securities which represent a right to acquire an underlying security see Rule 13d-3(d)(1). ITEM 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following: [ ] ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON. Not applicable. ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY OR CONTROL PERSON. Not applicable. ITEM 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. See statement below (in lieu of separate exhibit). ITEM 9. NOTICE OF DISSOLUTION OF GROUP. Not applicable. CUSIP NO. 770 13G Page6 of 6 ITEM 10. CERTIFICATIONS. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: March 16, 2012 /s/ JAMES A. BARNES James A. Barnes /s/ TAKAKO BARNES Takako Barnes The undersigned parties hereby agree that the Schedule 13G filed herewith (and any amendments thereto) relating to the Common Stock of Robertson Global Health Solutions Corporation is being filed jointly on behalf of each of them with the Securities and Exchange Commission pursuant to Section 13(d) of the Securities Act of 1934, as amended. The undersigned acknowledge their respective responsibilities as set forth in Rule 13d-1(k)(1) promulgated under the Exchange Act. March 16, 2012 /s/ JAMES A. BARNES James A. Barnes March 16, 2012 /s/ TAKAKO BARNES Takako Barnes Attention: Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18.U.S.C.)
